The Chancellor.
The complainants are the owners of a franchise of ferry across the Hudson river. The defendants carry passengers in their boat across the river on what the defendants call *539“ excursions.” The complainants, on the case made by the hill and their affidavits, are entitled to a preliminary injunction. It is shown that their ferry franchise is directly interfered with by the defendants; that persons on their way to the ferry, to cross the river thereby, are, by the solicitation of those in charge of the defendants’ boat, induced to cross in that boat instead of crossing by the ferry; and that the business of the ferry, has been thus sensibly and very materially interfered with and prejudiced. The defendants make *540no claim of right of ferry, though they claim the right to transport passengers in their boat from one side of the river to the other, under their license from the United States to ply in the harbor and bay of New York. This gives them no right of ferry. Their so-called “ excursions ” are not merely occasional, but regular, hourly trips from one side of the river to the other.
Injunction ordered.